Title: To George Washington from Gouverneur Morris, 1 July 1782
From: Morris, Gouverneur
To: Washington, George


                  
                     Dr General
                     Philadelphia 1 July 1782
                  
                  Enclosed is a Packett containing two Weeks News Papers for Genl Dalrymple—They are sent in Consequence of an Agreement we made at Elizabeth town being a cartel of Gazettes—We were to send out the New York Papers—these we want for the Use of the Office and had in Vain attempted to get them thro the Commissary of Prisoners.  He promised very fairly—Should Genl Dalrymple send out the News Papers as you see I have requested him to your Excellency—You will be so kind as to write your name on the Packet and let these come ⅌ Post. Yours
                  
                     Gouv Morris
                  
                  
                     P.S.  Will you be so kind as to send the enclosed to Mr Skinner—present me I pray most respectfully to Mrs Washington—On second Thoughts I beg you will give the enclosed Letter to Knox.
                  
                  
               